               EXHIBIT 4
          To Declaration of Don Benoit

Clayton Salter’s Independent Contractor Agreement
             Dated, October 11, 2016




                      Defendants' Motion for Partial Summary Judgment Exhibit 4
                                                                  Page 1 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                            Page 2 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                            Page 3 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                            Page 4 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                            Page 5 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                            Page 6 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                            Page 7 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                            Page 8 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                            Page 9 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 10 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 11 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 12 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 13 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 14 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 15 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 16 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 17 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 18 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 19 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 20 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 21 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 22 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 23 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 24 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 25 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 26 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 27 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 28 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 29 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 30 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 31 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 32 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 33 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 34 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 35 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 36 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 37 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 38 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 39 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 40 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 41 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 42 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 43 of 44
Defendants' Motion for Partial Summary Judgment Exhibit 4
                                           Page 44 of 44
